Johnson, J.
(dissenting) — A decision whether to reinstate a disbarred attorney requires analysis of the eight criteria established in In re Eddleman, 77 Wn.2d 42, 44, 459 P.2d 387, 461 P.2d 9 (1969). Although the majority opinion recognizes as much, and goes so far as to list the Eddleman factors, the remainder of the analysis is not tied to these factors. The majority's disparate treatment of the petition in this case cannot be justified.
The majority also fails to give sufficient weight to the Board of Governors' findings of fact in this case. The Board's evaluation of the Eddleman factors led it to recommend that Richard W. Hart be conditionally reinstated. Because I agree with the Board's analysis and result, I dissent from the majority's denial of Hart's petition for reinstatement.
The eight Eddleman criteria for evaluating a disbarred attorney's petition for reinstatement read as follows:
*290(a) the [petitioner's] character, standing, and professional reputation in the community in which [the petitioner] resided and practiced prior to disbarment; (b) the ethical standards which [the petitioner] observed in the practice of law; (c) the nature and character of the charge for which [the petitioner] was disbarred; (d) the sufficiency of the punishment undergone in connection therewith, and the making or failure to make restitution where required; (e) [the petitioner's] attitude, conduct, and reformation subsequent to disbarment; (f) the time that has elapsed since [the petitioner's] disbarment; (g) [the petitioner's] current proficiency in the law; and (h) the sincerity, frankness, and truthfulness of [the petitioner] in presenting and discussing the factors relating to [the] disbarment and reinstatement.
Eddleman, at 44. These criteria implement RLD 9.6(a)'s requirement that a petitioner for reinstatement show "that his or her reinstatement will not be detrimental to the integrity and standing of the judicial system or to the administration of justice, or be contrary to the public interest." See In re Moynihan, 113 Wn.2d 219, 221-22, 778 P.2d 521 (1989).
In every recent reinstatement case, this court has separately analyzed each of the Eddleman factors. See Moynihan, at 221-25; In re McGrath, 112 Wn.2d 481, 483-84, 487, 772 P.2d 502 (1989) (adopting the Board's separate analysis of each Eddleman factor); In re Butler, 110 Wn.2d 95, 98, 750 P.2d 641 (1988) (adopting the Board's separate analysis of each factor); In re Stroh, 108 Wn.2d 410, 413-19, 739 P.2d 690 (1987); In re Rosellini, 108 Wn.2d 350, 355-61, 739 P.2d 658 (1987).
The majority opinion breaks rank with these precedents. Instead of analyzing each aspect of the Eddleman test, the opinion focuses exclusively on what the majority sees as Hart's willingness to sacrifice ethical principles for the sake of personal expedience. Although it examines a number of different events from Hart's past, the majority evaluates those events solely in terms of what they reveal about Hart's ethical standards. Eddleman and its progeny require more than this.
My evaluation of the Eddleman criteria leads me to conclude that Hart should be conditionally reinstated to the *291practice of law. In this evaluation, I give "considerable weight" to the Board of Governors' findings of fact because the Board heard testimony from the petitioner and the other witnesses, thereby enabling it to evaluate the credibility and demeanor of witnesses. See Moynihan, at 222; Eddleman, at 45. With these findings in mind, I would evaluate the relevant criteria in this case in the following manner.
1. Character, standing and professional reputation. The Board found that Hart's character, standing and professional reputation in the community in which he resided were "generally satisfactory". The Board based this finding on the favorable testimony submitted by "several knowledgeable and credible lawyers". Finding of fact 3. The record contains numerous letters supporting this finding.
2. Ethical standards of former practice.1 The Board found that the ethical standards of Hart's former practice of law were "generally satisfactory", as reflected in the same favorable testimony that the Board relied on with respect to the first factor. Finding of fact 3. The majority quotes one letter from the record casting doubt on Hart's ethical qualities, but as the Board's findings indicate, other letters were submitted praising Hart's ethics and integrity.
3. Reason for disbarment. Hart stipulated to a disbarment in 1977 after being convicted of appropriating property belonging to the bankrupt's estate while Hart was acting as the estate's trustee. The Board stated that although these charges were serious, "there also was no finding in the criminal case that his wrongful actions had caused substantial harm to any person." Moreover, the Board concluded that the seriousness of the charge is more than outweighed by the severe punishment that Hart has suffered and the mitigating effect of the other Eddleman factors. Findings of fact 2, 5.
*2924. Sufficiency of punishment and payment of restitution. The Board found that Hart has undergone "quite substantial" punishment:2
In addition to the criminal sentence [9 months served in prison], Hart's life was almost entirely destroyed by the indictment, conviction and disbarment. He lost not only his freedom but also his standing in the community; his wife became estranged when he was imprisoned; he was unable to earn substantial income even after release from his imprisonment; his personal and family life was continuously impaired; and finally inability to pay debts led him to have a bankruptcy petition filed in 1987 which ultimately resulted in a confirmed bankruptcy plan.
Finding of fact 4.
5. Postdisbarment attitude, conduct and reformation. The Board noted that since Hart's disbarment he had undergone a period of financial difficulties and had to support his family through employment other than law. The record reveals he now operates three profitable health clubs. The Board expressed concern over Hart's failure to file certain tax returns in the mid-1980s, but found it "significant that Hart [has since] filed his income tax returns and placed his financial house in order on his own initiative and efforts". Finding of fact 5. Because Hart has cured this problem, and because other mitigating factors exist in this case, the Board found that the problem "does not show such a lack of character or threat to clients as to warrant a continued disbarment." Finding of fact 5.
6. Length of time since disbarment. The Board found that the 14 years that have elapsed since Hart's disbarment constituted "sufficient time and progress since Hart's disbarment to demonstrate his entitlement to reinstatement." Finding of fact 6.
7. Current legal proficiency. Hart testified that he reads advance sheets approximately every 6 weeks. He stays in touch with other legal developments through his business activities and by reading the newspaper. Moreover, as the *293Board pointed out, he will have to pass the bar examination prior to being reinstated. See Moynihan, at 225; finding of fact 7.
8. Sincerity re: disbarment and reinstatement. The Board found that Hart has been sincere, frank and truthful in discussing his disbarment and potential reinstatement. Also, Hart "has been forthcoming in his approach to the process and his testimony to the Board." Finding of fact 8.
In light of these findings and my own review of the record, I cannot agree with the majority's statement that Hart is willing to "elevate personal expedience over respect for the law". Majority opinion, at 289. The majority's statement is based on ambiguous statements Hart made during his own bankruptcy proceeding and on his failure to file certain tax returns after his disbarment. Hart explained the apparent ambiguities in his testimony, and the Board found that Hart has since cleared up the problems surrounding his tax returns. Finding of fact 5.
What we have here is an attorney who made a mistake in 1977, but who has since paid dearly for that mistake. A majority of the Board found that Hart's readmission to the bar "is likely to be beneficial to clients and the general public" and "poses no substantial risk to anyone". Finding of fact 9. Accordingly, the majority of the Board concluded that Hart
possesses the qualifications and meets the requirements as set forth in the Admission to Practice Rules for Lawyer Applicants, and his reinstatement will not be detrimental to the integrity and standing of the judicial system or to the administration of justice, or be contrary to the public interest.
Conclusion of law 13. I agree.
Reconsideration denied February 25, 1992.

Evaluation of this factor involves looking at conduct other than what led to the disbarment. Moynihan, at 223.


Payment of restitution is not a relevant consideration here, there being no indication in the record that Hart was ever ordered to pay restitution.